Citation Nr: 1107469	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-31 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of broken 
left arm. 

2.  Entitlement to service connection bilateral sensorineural 
hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for Lyme disease. 


REPRESENTATION

Appellant represented by:	Mr. Michael James Kelley, 
Attorney at Law 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
August 1980 to July 1984. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Boston, Massachusetts 
(RO), in which the benefits sought on appeal were denied. 

The Board notes that the Veteran requested a videoconference 
hearing with a Board member in his August 2009 substantive 
appeal.  He was scheduled for a videoconference hearing in 
December 2010, but he failed to appear.  Although the record 
reflects that the Veteran's current address is unknown, there is 
no indication that he did not receive notice of the scheduled 
hearing.  The Veteran's request for a hearing will therefore be 
considered withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Based on a review of the record, the Board finds that VA has not 
fulfilled its duty to assist the Veteran in developing evidence 
pertinent to his service connection claims on appeal.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
Board emphases that VA has a duty to make reasonable efforts to 
obtain relevant records identified by the Veteran.  See 38 C.F.R. 
§ 3.159(c)(1).  Here, the record reflects that the Veteran has 
identified treatment from VA facilities in Bedford, Massachusetts 
and Jamaica Plains, Boston, Massachusetts as well as treatment at 
medical facilities, including one in Lynn County, Massachusetts.  
The record does not reflect any attempt to obtain the identified 
treatment records and associate them with the claims folder.  

The record also does not reflect that the Veteran has been 
provided with any VA examination.  VA should provide an 
examination when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability, the record indicates that the disability or 
signs and symptoms of disability may be associated with active 
service, and the record does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

After receipt of the outstanding treatment records, the RO/AMC 
should review the claims folder to determine whether additional 
development, to include any VA examination, is warranted. 

In addition, it appears that the Veteran has recently changed 
residences, and he has failed to keep VA apprised of the address 
change.  The Veteran is advised that the duty to assist is not a 
one-way street.  If the Veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  An attempt 
should be made to update his current address. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to update the Veteran's address 
information to reflect his current residence.

2.  Obtain any outstanding records of 
pertinent VA treatment and associate them 
with the claims folder.  In particular, 
obtain treatment records from VA facilities 
in Bedford, Massachusetts and Jamaica Plain, 
Boston, Massachusetts. 

3.  Contact the Veteran and ask his 
assistance in identifying and obtaining any 
outstanding records of VA or private 
treatment, and associate them with the claims 
folder. 

4.  After undertaking the actions mentioned 
above, the RO/AMC should perform any 
additional development (including ordering VA 
examinations) deemed to be necessary.  

5.  Then the RO/AMC should readjudicate the 
Veteran's claims for service connection, 
taking into consideration all of the evidence 
of record.   If any benefit sought is not 
provided, the Veteran and his representative 
must be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond before this case is 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.






These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


